Per Curiam,
The fund now for distribution was raised by the claimant. She was the administrator of her deceased husband. The title to the real estate from which the fund has been raised was in her husband at the time of his death and had been for many years. Some time after his death, she applied to the orphans’ court for leave to sell the land as his, and for the payment of his debts. Leave was granted and the sale made, and approved by the orphans’ court. Now she claims to be entitled to the fund she has raised for her husband’s creditors, by virtue of a resulting trust in her favor growing out of the payment of the purchase money by her. The auditor held that upon the whole case the facts alleged as the basis for the resulting trust were not proved by evidence that was clear, explicit, and satisfactory, and he found against the existence. The orphans’ court has upon full hearing approved and adopted the findings of the auditor, and denied her right to the fund under the alleged trust. We have not been persuaded that the evidence is clear, explicit, and satisfactory, or that upon all the facts the trust should be sustained.
The decree is therefore affirmed at the cost of the appellant.